          Case 2:17-cr-00945-SMM Document 32 Filed 01/12/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-17-00945-001-PHX-SMM
10                   Plaintiff,
                                                        ORDER OF DETENTION PENDING
11   v.                                                 DISPOSITION
12   Jose Cazares-Sanchez,
13                   Defendant.
14
15
              Defendant appeared before this Court on a Petition for Revocation of Supervised
16
     Release. The issue of detention was submitted to the Court. The Court considered the
17
     Petition and file in determining whether defendant should be released on conditions set
18
     by the Court.
19
              The Court finds that defendant has failed to carry his burden of establishing that he
20
     does not pose a serious flight risk or danger to any other person or to the community
21
     pursuant to Rule 32.1(a)(6), Federal Rules of Criminal Procedure.
22
              The Court concludes, by a preponderance of the evidence, that defendant is a
23
     serious flight risk and that there is no condition or combination of conditions that will
24
     reasonably assure his appearance at future proceedings.
25
              IT IS THEREFORE ORDERED that defendant be detained pending further
26
     proceedings.
27         Dated this 12th day of January, 2021.
28
